               Case 2:19-cv-00409-RSL Document 23
                                               24 Filed 06/19/20
                                                        06/22/20 Page 1 of 2




 1                                                               HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                           AT SEATTLE
10

11         OWNERS ASSOCIATION OF
           LONGFELLOW RUN CONDOMINIUM, a                  NO. 2:19-cv-00409-RSL
12         Washington non-profit corporation,             STIPULATED MOTION FOR
13                                Plaintiff,              DISMISSAL

14                      vs.
           STATE FARM FIRE & CASUALTY
15         COMPANY, an Illinois corporation;
           ALLSTATE INSURANCE COMPANY, an
16
           Illinois corporation, and DOE
17         INSURANCE COMPANIES 1-10,
                                  Defendants.
18

19             Pursuant to F.R.C.P. 41(a)(1) and LR 10(g), the parties stipulate that all claims in this
20 action shall be dismissed with prejudice without fees or costs awarded to either party. The parties

21 request that the case be closed.

22
     ///
23
     ///
24

25 ///



     STIPULATED MOTION FOR DISMISSAL – 1
     Case: 2:19-cv-00409-RSL

     067826.000046 1163136.docx
               Case 2:19-cv-00409-RSL Document 23
                                               24 Filed 06/19/20
                                                        06/22/20 Page 2 of 2




 1            DATED this 19th day of June, 2020.

 2
                                                   By s/ Michael S. Rogers
 3                                                    Michael S. Rogers, WSBA 16423
 4                                                    Reed McClure
                                                      Attorneys for Defendant State Farm
 5                                                    1215 Fourth Avenue, Suite 1700
                                                      Seattle WA 98161-1087
 6                                                    206.292.4900 – Phone
                                                      206.223.0152 – Fax
 7
                                                      mrogers@rmlaw.com
 8

 9
                                                   By s/ Daniel Stein
10                                                    Justin D. Sudweeks, WSBA 28755
                                                      Daniel Stein, WSBA 48739
11
                                                      Jerry Stein, WSBA 27721
12                                                    Stein, Sudweeks & Stein PLLC
                                                      Attorneys for Plaintiff
13                                                    2701 First Avenue, Suite 430
                                                      Seattle WA 98121
14                                                    206.388.0660 – Phone
                                                      206.286.2660 – Fax
15
                                                      dstein@condodefects.com
16

17

18            IT IS SO ORDERED.

19

20                       22nd day of ______________,
              DONE this _____           June    ___, 2020.
21

22
                                                         HONORABLE ROBERT S. LASNIK
23

24

25



     STIPULATED MOTION FOR DISMISSAL – 2
     Case: 2:19-cv-00409-RSL

     067826.000046 1163136.docx
